DETAILED ACTION
This action is in response to the Amendment dated 10 January 2022.  Claims 1, 8 and 15 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Suggestion
As suggested by the examiner during the 04 January 2022 interview, the independent claims should be amended to describe the descriptive content as suggested search queries which then displays the results of the search query to the user.  An amendment in this manner would facilitate the advancement of prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2015/0052431 A1) in view of Lester (US 2017/0249339 A1) and further in view of Rollend et al. (US 2017/0017831 A1) and further in view of Velic et al. (US 2017/0304732 A1).

As for independent claim 1, Zhu
receiving (i) a query image and (ii) a user tap location defining an area of interest within the query image [(e.g. see Zhu paragraphs 0027, 0029 and Fig. 3) ”The display component 110 may be generally operative to display an image 113 on the touch-sensitive screen 105 … A scratch gesture refers to a specific touch-based user command indicating the user's intention that a portion of an image 113 be used as the input for an image-based search. In various embodiments, different touch-based user command indicating an area of the screen may be used as a scratch gesture”].
processing the query image to identify one or more objects in the query image [(e.g. see Zhu paragraph 0019, 0042, 0049) ”the user has selected an image portion 135 of the image 113 from video 220 depicting the robot … the scratch gesture 810 corresponds generally to the location of the depicted robot and thereby communicates a desire to perform an image-based search of the depicted robot … Such a command empowers the viewer of an image or video to easily request more information regarding a portion of the displayed image or video”].
providing content to the user device for display on the user device with the query image [(e.g. see Zhu paragraphs 0032, 0066) ”The search component 140 may be generally operative to perform an image-based search using the extracted image portion 135. The image-based search may produce search results 145, which may be ].

Zhu does not specifically teach and to crop the query image around each identified object to generate multiple cropped images or processing a second portion of the query image corresponding to one or more of the multiple cropped images that are determined to correspond to the user tap location defining the area of interest.  However, in the same field of invention, Lester teaches:
and to crop the query image around each identified object to generate multiple cropped images [(e.g. see Lester paragraphs 0068, 0069) ”Upon receipt of the source image, the processor 236 using the crop mapping module 515 can map the raw data bits of the source image which correspond to the coordinate of the bounding box to create the cropped raw image 606c (see FIG. 6D) … the image search engine 256 using the trained model may predict that the user may be interested in searching for images ].
processing a second portion of the query image corresponding to one or more of the multiple cropped images that are determined to correspond to the user tap location defining the area of interest [(e.g. see Lester paragraphs 0037, 0059, 0070) ”The memory 232 of the server 130 also includes a set of training images 240. The set of training images 240 can be, for example, a dataset of images consisting of a predetermined number of classes (e.g., about 10,000) with a predetermined number of images per class … upon receiving the query feature vector 518, is configured to submit a search request for a search query to the image search engine 256. The processor 236 then receives an identification of multiple images from the collection of images 254 that are responsive to the search query. The identification of the images may include the image feature vectors 505 for comparison to the query feature vector 518 at element 519. In this embodiment, the query feature vector 518 is compared against the image feature vectors 505 to identify a subset listing of images 520 containing content with similar features to those of the cropped raw image … the image search engine 256 identifies a listing of images 609 containing content that is visually similar to ].
Therefore, considering the teachings of Zhu and Lester, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and to crop the query image around each identified object to generate multiple cropped images or processing a second portion of the query image corresponding to one or more of the multiple cropped images that are determined to correspond to the user tap location defining the area of interest, as taught by Lester, to the teachings of Zhu because it saves data storage space and reduces network usage (e.g. see Lester paragraph 0022).

Zhu and Lester do not specifically teach processing a first portion of the query image using a first classifier that identifies one or more first entities within the query image, wherein the first portion of the query image lies outside the area of interest or using a second classifier that identifies one or more second entities within the one or more of the multiple cropped images, wherein the second classifier has a higher processing power than the first classifier.  However, in the same field of invention, Rollend teaches:
processing a first portion of the query image using a first classifier that identifies one or more first entities within the query image, wherein the first portion of the query image lies outside the area of interest [(e.g. see Rollend paragraphs 0040, 0105, 0118, 0121 and Fig. 4H numeral 440) ”namely the ability to identify objects in cluttered backgrounds as well as to ].
using a second classifier that identifies one or more second entities within the one or more of the multiple cropped images, wherein the second classifier has a higher processing power than the first classifier [(e.g. see Rollend paragraphs 0049, 0121 and Fig. 4H numeral 430) ”the face detection portion is the most computationally expensive part of the entire face detection module … the particular object may be a face, and the video processing unit may be configured to transition between a face detection mode and a background clutter reduction mode based on detection of the face in the camera field of view. In such an example, the video processing unit may be configured to determine whether the face is in the implant field of view, and perform segmentation of the image data around the face in response to the face being in the implant field of view. In some examples, the segmentation may include defining an ellipse around the face, and the video processing unit may be configured to perform image enhancement inside the ellipse … the face detection algorithm 130 may use the classical Viola-Jones cascaded classifier detection method available in OpenCV, operating on local binary pattern (LBP) features. When a face is first detected using LBP features, a second cascaded classifier based on Haar features may be used to verify the face and reduce false positives”].


Zhu, Lester and Rollend do not specifically teach obtaining content descriptive of a combination of the one or more first entities with the one or more second entities.  However, in the same field of invention, Velic teaches:
obtaining content descriptive of a combination of the one or more first entities with the one or more second entities [(e.g. see Velic paragraph 0124 and Fig. 3) ”FIG. 3 depicts a scenario where the system is used to classify a hierarchical object, i.e. an object including multiple toy construction elements that may be interconnected with each other. As can be seen form FIG. 3, a minifigure is correctly recognized and then lower hierarchy level objects are recognized such as weapons, more specifically a sword 301 and a shield 302. FIG. 3 ].
Therefore, considering the teachings of Zhu, Lester, Rollend and Velic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add obtaining content descriptive of a combination of the one or more first entities with the one or more second entities, as taught by Velic, to the teachings of Zhu, Lester and Rollend because it provides an easy and fast recognition of objects without affecting accuracy while being invariant to rotation, size, scale, illumination and background (e.g. see Velic paragraph 0009).

As for dependent claim 2, Zhu, Lester, Rollend and Velic teach the method as described in claim 1, but Zhu does not specifically teach the following limitations.  However, Lester teaches:
wherein obtaining content descriptive of the combination of the one or more first entities with the one or more second entities comprises: identifying a plurality of content items that are associated with the combination of the one or more first entities with the one or more second entities [(e.g. see Lester paragraphs 0068, 0070) ”processor 236 using the trained model (or the feature extraction module 517) may extract features of the input image 606a. In turn, the image search engine 256 using the trained model may predict that the user may be interested ].
determining a respective relevance score for each of the plurality of content items that are associated with the combination of the one or more first entities with the one or more second entities [(e.g. see Lester paragraph 0044) ”The matrix of probabilities includes a probability value, for each feature vector, that a respective feature vector represents a given word”].
selecting one or more of the plurality of content items as the content descriptive of the combination of the one or more first entities with the one or more second  ”The processor 236 then receives an identification of a plurality of images, from the collection of images 254 that are responsive to the search query, and is configured to provide a listing of the plurality of images with a ranking according to a vector distance relative to a feature vector of the cropped raw image”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Zhu, Lester, Rollend and Velic teach the method as described in claim 2 and Zhu further teaches:
wherein the content items are suggested search queries [(e.g. see Zhu paragraphs 0044, 0065, 0066 and Fig. 13 numerals 1312, 1314) ”The image-based search using the image-based search system 720 is automatically initiated in response to the reception of the gesture information 107 indicating a user desire to perform an image-based search on a selected area. The reception of the recognized user command automatically initiates the identification of the selected area, the extraction of the associated image data, the initiation of the search, and the displaying of the results to the user … performing the image-based search may comprise composing an image-based search query 715 using the image portion 135 … The logic ].

As for dependent claim 5, Zhu, Lester, Rollend and Velic and Lester teach the method as described in claim 3, but Zhu does not specifically teach wherein determining a relevance score of a suggested search query comprises determining the relevance score based on: a popularity of the suggested search query, a quality of search results responsive to the suggested search query, or both.  However, Lester teaches:
wherein determining a relevance score of a suggested search query comprises determining the relevance score based on: a popularity of the suggested search query, a quality of search results responsive to the suggested search query, or both [(e.g. see Lester paragraphs 0032, 0044) ”the trained model is provided with a matrix of probabilities that identifies a distribution of the feature vectors with respect to one or more words (or keywords). The matrix of probabilities includes a probability value, for each feature vector, that a respective feature vector represents a given word … from the collection of images 254 that are responsive to the search query, and is configured to provide a listing of the plurality of images with a ranking according to a vector distance relative to a feature vector”].
The motivation to combine is the same as that used for claim 2.

claim 6, Zhu, Lester, Rollend and Velic teach the method as described in claim 1, but Zhu, Lester and Rundle do not specifically teach wherein obtaining content descriptive of a combination of the one or more first entities with the one or more second entities comprises: obtaining content based on a classification of the one or more first entities that is contextualized using a classification of the one or more second entities.  However, Velic teaches:
wherein obtaining content descriptive of a combination of the one or more first entities with the one or more second entities comprises: obtaining content based on a classification of the one or more second entities that is contextualized using a classification of the one or more first entities [(e.g. see Velic paragraph 0124 and Fig. 3) ”FIG. 3 depicts a scenario where the system is used to classify a hierarchical object, i.e. an object including multiple toy construction elements that may be interconnected with each other. As can be seen form FIG. 3, a minifigure is correctly recognized and then lower hierarchy level objects are recognized such as weapons, more specifically a sword 301 and a shield 302. FIG. 3 depicts a scenario where the system is used to make hierarchical object recognition. At the top most level, the recognized object is a Viking mini-figure holding a sword. At lower hierarchy level there are recognized objects sword 201 and shield 202, more specifically Viking's shield 202”].
The motivation to combine is the same as that used for claim 1.

claim 8, Zhu, Lester, Rollend and Velic teach a system.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Zhu, Lester, Rollend and Velic teach the system as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Zhu, Lester, Rollend and Velic and Lester teach the system as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Zhu, Lester, Rollend and Velic and Lester teach the system as described in claim 10; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Zhu, Lester, Rollend and Velic teach the system as described in claim 8; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 15, Zhu, Lester, Rollend and Velic teach non-transitory computer storage media.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Zhu, Lester, Rollend and Velic teach the media as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Zhu, Lester, Rollend and Velic and Lester teach the media as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 19, Zhu, Lester, Rollend and Velic and Lester teach the media as described in claim 17; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 20, Zhu, Lester, Rollend and Velic teach the media as described in claim 15; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2015/0052431 A1) in view of Lester (US 2017/0249339 A1) and further in view of Rollend et al. (US 2017/0017831 A1) and further in view of Velic et al. (US 2017/0304732 A1), as applied to claim 3 above, and further in view of Sirven et al. (US 2017/0052982 A1).

claim 4, Zhu, Lester, Rollend and Velic teach the method as described in claim 3, but do not specifically teach wherein the suggested search queries are textual search queries.  However, in the same field of invention, Sirven teaches:
wherein the suggested search queries are textual search queries [(e.g. see Sirven paragraphs 0066, 0067 and Figs. 5-6) ”the image search can be initiated by selection of a control to add or change an image in a frame, an example of which is the add image control 514 represented in FIG. 5 … selected content is analyzed to determine query terms that can be used to suggest search parameters and conduct the search (e.g., based on selected terms) in the manner described previously. To illustrate, consider FIG. 6, which depicts generally at 600 a diagram of an example document in which tag elements corresponding to query terms are exposed in accordance with one or more implementations. In particular, FIG. 6 illustrates tag elements 602 that are generated and exposed for the example document 504 of FIG. 5 based on processing of content associated with the image frame. For instance, when the add image control 514 of FIG. 5 is selected or a search is otherwise initiated, the text surrounding the image frame 512 is processed to derive query terms to use for an image search. In the depicted example, the analysis uses named entity detection to ].
Therefore, considering the teachings of Zhu, Lester, Rollend, Velic and Sirven, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the suggested search queries are textual search queries, as taught by Sirven, to the teachings of Zhu, Lester, Rollend and Velic because it reduces the effort required by the user and saves time by providing queries, results and using content of the results without the need to switch between applications (e.g. see Sirven paragraph 0001).

As for dependent claim 11, Zhu, Lester, Rollend and Velic and Lester teach the system as described in claim 10; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 18, Zhu, Lester, Rollend and Velic and Lester teach the media as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

Response to Arguments
Applicant's arguments, filed 10 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Rundle fails to cure the recognized deficiencies of Zhu and Lester” (Page 10).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174